Citation Nr: 0433461	
Decision Date: 12/17/04    Archive Date: 12/21/04

DOCKET NO.  03-14 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for degenerative disc 
disease and arthritis of the lumbar spine, status post L3-4 
lumbar interbody fusion, currently evaluated as 40 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonathan Taylor, Counsel


INTRODUCTION

The veteran served on active duty from June 1978 to July 
1985.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 2002 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).


REMAND

During the pendency of this appeal, regulatory changes 
amended the VA Schedule for Rating Disabilities, 38 C.F.R. 
Part 4, including the rating criteria for evaluating back 
disorders.  See 68 Fed. Reg. 51454-51458 (Aug. 27, 2003); 69 
Fed. Reg. 32449-32450 (June 10, 2004).  This amendment was 
effective September 26, 2003.

When a law or regulation changes after a claim has been filed 
but before the administrative appeal process has been 
concluded, VA must determine whether the law or regulation 
identifies the type of claims to which it applies.  If the 
statute or regulation is silent, VA must determine whether 
applying the new provision to claims that were pending when 
it took effect would produce genuinely retroactive effects.  
The new provision should not be applied to the claim if it 
would produce retroactive effects.  See VAOPGCPREC 7-2003 
(Nov. 19, 2003) ("[S]tatutes or regulations liberalizing the 
criteria for entitlement to compensation . . . may be applied 
to pending claims because their effect would be limited to 
matters of prospective benefits.").  However, where the 
amended regulations expressly provide an effective date and 
do not allow for retroactive application, the veteran is not 
entitled to consideration of the amended regulations prior to 
the established effective date.  Green v. Brown, 10 Vet. App. 
111, 116-119 (1997); see also 38 U.S.C.A. § 5110(g) (West 
2002) (where compensation is awarded pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found 
but shall not be earlier than the effective date of the Act 
or administrative issue).  Therefore, VA must consider the 
application of the amended regulations to the veteran's claim 
for an increased rating from September 26, 2003.  For any 
date prior to September 26, 2003, VA cannot apply the revised 
regulations.

Further, the veteran was last given a VA spine examination in 
September 2002 at which time the veteran had recently 
completed a convalescence following surgery on his lumbar 
spine in April 2002.  In his May 2003 substantive appeal, the 
veteran stated that he required bed rest due to his lumbar 
spine disability.  Where the record does not adequately 
reveal the current state of the claimant's disability, the 
fulfillment of the statutory duty to assist requires a 
thorough and contemporaneous medical examination.  Suttman v. 
Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) v. 
Derwinski, 1 Vet. App. 121, 124 (1991); see also Snuffer v. 
Gober, 10 Vet. App. 400, 408 (1997) (requiring a new 
examination where the claimant asserts that a disability has 
increased in severity since the time of the last VA 
examination).  The veteran should be provided a current VA 
spine examination.

Accordingly, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  VA will 
notify the veteran if further action is required on his part.

1.  Request that copies of all VA clinical 
documentation pertaining to the veteran's 
treatment after November 2002 be forwarded 
for incorporation into the record.


2.  Contact the veteran and request that 
he provide information as to all treatment 
of his lumbar spine disability after 
September 2001 including the names and 
addresses of all health care providers.  
Upon receipt of the requested information 
and the appropriate releases, the RO 
should contact all identified health care 
providers and request that they forward 
copies of all available clinical 
documentation pertaining to treatment of 
the veteran, not already of record, for 
incorporation into the record.  

3.  Schedule the veteran for a VA spine 
examination for compensation purposes which 
is sufficiently broad to accurately 
determine the current nature and severity of 
his service-connected degenerative disc 
disease and arthritis of the lumbar spine, 
status post L3-4 lumbar interbody fusion.  
All indicated tests and studies should be 
accomplished and the findings then reported 
in detail.  

Identify the limitation of activity imposed 
by the veteran's service-connected lumbar 
spine disability and any associated pain 
with a full description of the effect of the 
disability upon his ordinary activities.  

Fully describe any weakened movement, excess 
fatigability, and incoordination present.  
Determinations on whether the veteran 
exhibits pain with use of the lumbar spine 
should be noted and described.  If feasible, 
the determinations concerning pain, weakness 
and fatigability should be portrayed in 
terms of the degree of additional range of 
motion loss or ankylosis.  If such a 
determination is not feasible, this should 
be stated for the record and the reasons 
provided.  Express an opinion as to the 
impact of the veteran's lumbar spine 
disability upon his vocational pursuits.  
Send the claims folder to the examiner for 
review.  The examination report should 
specifically state that such a review was 
conducted.  

4.  After the development requested above 
has been completed to the extent 
possible, review the record.  If the 
benefit sought on appeal remains denied, 
furnish a supplemental statement of the 
case to the veteran and his 
representative and give them the 
opportunity to respond thereto.

The SSOC should set forth all pertinent 
laws and regulations, including the 
amended rating criteria for disabilities 
of the spine, effective from September 
26, 2003, see VAOPGCPREC 7-2003 (Nov. 19, 
2003), and should include a discussion of 
the application of those laws and 
regulations to the evidence.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


